DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “forming a magnetic tunneling junction (MTJ) stack on the exposed portion of the metal via; and patterning the MTJ stack such that re-deposition material is formed on the dielectric layer without being formed on a portion of the MTJ stack”.  It is unclear what is meant by without being formed on a portion of the MTJ stack because it is not limiting due to the broadness of the recitation. As a simple example, lets assume that the MTJ stack has two portions. The redeposition material could be formed on a first portion but not a second portion and satisfy the limitation.  Alternatively, the redeposition material could be formed on a neither portion and satisfy the limitation.  As recited, the redeposition material could be formed on 99% of the MTJ stack and still and satisfy the limitation—that’s how broad the claim language is. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-6 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 
Claim 7 recites the limitation “The method of claim 7, wherein the remaining portion of the dielectric layer has an L- shaped cross-sectional profile.” Claim 7 cannot depend on itself.  This is an antecedent basis issue and improper claim construction.  The examiner understands 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US Patent Application Publication No 2013/0267042) hereinafter referred to as Satoh. 
Per Claim 1 Satoh (see figs 9-10) discloses a method, comprising
forming a metal via (22’) on a bottom electrode (21); 
forming a dielectric layer (51) on the metal via; 
removing a portion of the dielectric layer (see figs 9-10) to expose a portion of the metal via; 
forming a magnetic tunneling junction (MTJ) stack (23’, 24’, 25’) on the exposed portion of the metal via; and 
patterning the MTJ stack such that re-deposition material is formed on the dielectric layer without being formed on a portion of the MTJ stack.(as shown in figures 9-10).
Per Claim 2 Satoh (see figs 9-10) discloses the method of claim1 including where wherein the MTJ stack includes a pinned layer (23’) and a barrier layer (24’) disposed over the pinned layer, and wherein re-deposition material (27’) is formed on the pinned layer without being formed on the barrier layer after the patterning of the MTJ stack ([0004], see figure 10)
Per Claim 6 Satoh (see figs 9-10) discloses the method of claim1 including where the patterning of the MTJ stack includes removing a portion of the dielectric layer such that a remaining portion of the dielectric layer is disposed along a sidewall of the metal via. (see fig. 4)


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 8-20 are allowed.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894